               Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 1 of 45


LEI'ISRB USAO#2017ROOO88



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND



 UNITED STATES OF AMERICA                      UNDER SEAL

          v.
                                               Criminal No.    rLJ-J - / q - () / .:rtr
OWEN NESMITH,
I'ATRICIA MCDANIEL,                            (Racketeering, 18 U.S.c. ~ 1962(c);
JANEL GRIFFIN,                                 Conspiracy to Distribute Narcotics, 21
ROBERT DOGGETT,                                U.S.c. ~ 846; Possession with Intent to
RICKY MCNEELY,                                 Distribute Narcotics, 21 U.S.c. ~ 841;
JOSEPH NW ANCHA,                               Deprivation of Rights Under Color of
COREY ALSTON, a/k/a "C,"                       Law, 18 U.S.c. ~ 242; False Statement,
JERRARD BAZEMORE, a/k/a "Tic,"                 18 U.S.c. ~ IOOI(a)(2); Aiding and
IRVING HERNANDEZ, a/k/a "Irvin,"               Abetting, 18 U.S.c. ~ 2; Forfeiture, 21
TODD HOLLOWAY, a/k/a ".I,"                     U.S.c. ~ 853)
SCHVEL MACK, a/k/a "Wcezy," a/k/a
     "L \Veezy,"
LARNELL MEGGINSON, a/k/a "Julio,"
TAVON PRICE, a/k/a "Tay,"
ALDON ALSTON,
ASHLEY ALSTON,
TYIRISHA JOHNSON,
.lAMIA LAWSON, a/k/a "Mia,"
JERRELL MCNEILL, a/k/a "Rell,"
 INDIA PARKER, and
 LEKEAH PENDLETON, a/k/a "Keah,"

 Defendants.
             Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 2 of 45



                                          INDICTMENT

                                           COUNT ONE
                                          (Racketeering)

       The Grand Jury for the District of Maryland charges that at all times relevant to this

Indictment:

                                          The Enterprise

        1.     The Maryland Correctional Institute Jessup (MCIJ) was a Maryland Department of

Public Safety and Correctional Services (DPSCS) prison operated since 1981 in Jessup,

Maryland, in Anne Arundel County.

       2.      MCIJ was a medium security prison that housed approximately 1,100 male

inmates with 262 custody staff or correctional officers (COs) and 52 non-custody staff to include

case management, medical, and administrative staff. The facility consists of eight housing units,

housing approximately 128 inmates each, and one dormitory unit housing 58 inmates. The

housing units were further broken down into east and west pods and upper and lower levels.

       3.      Maryland law defines "contraband" as "any item, material, substance, or other

thing that: (I) is not authorized for inmate possession by the managing official; or (2) is brought

into the correctional facility in a manner prohibited by the managing official." MD. CODE

ANN., Crim. Law    S 9-410.   Further, under Maryland law, a person may not, "(1) deliver any

contraband to a person detained or confined in a place of confinement; (2) possess any

contraband with intent to deliver it to a person detained or confined in a place of confinement; or

(3) knowingly possess contraband in a place of confinement." MD. CODE ANN., Crim. Law

S 9-412.




                                                  2
             Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 3 of 45



        4.      Correctional Officers received annual training in ethics and professionalism. COs

are taught that:

        Inappropriate relationships with inmates can include bribery, conflicts of interest,
        solicitation and acceptance of gifts, the offering of gifts, favors and services to
        inmates, ex-inmates, relatives of inmates, improper contact or failure to report
        contact with inmates, ex-inmates, relatives or friends and the appearance of
        inappropriate relationships.

According to the Correctional Officer's Handbook,

       The illegal possession and/or use of any controlled substance and/or controlled
       paraphernalia while on or off duty is strictly prohibited .... An employee may not
       possess or convey contraband into an institution or onto institutional property.

       5.      MCIJ constituted an "enterprise," as defined in Title 18, United States Code,

Section 1961(4). MCIJ engaged in, and its activities affected, interstate commerce.

                                       Purpose of the Enterprise

       6.      The primary purpose of MCIJ was the safe confinement, supervision, and

rehabilitation of felons in the State of Maryland. Correctional officers and other employees have

a duty to further the legitimate purposc of MCIJ by ensuring that inmates follow the rules

enacted for their health and safety and thc health and safety of prison cmployees and the larger

community, including the prohibition of criminal activity while incarcerated.

                                      Purpose of the Defendants

        7.     The purpose of the defendants included:

                   a. for corrcctional officers (CO), employee, and contract employee defendants,

                      using their official positions at MCIJ to enrich themselvcs by trafficking items

                      prohibited by the prison, i.c. contraband including narcotics, cell phones,

                      tobacco, and unauthorized flash drives; engage in sexual relations with the

                      inmates; and subvert the safe and proper administration of the prison by,



                                                    3
            Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 4 of 45



                   among other things, preventing inmates from communicating with prison

                   administration about corruption at MCIJ and retaliating against inmates that

                   sought to provide information to the prison administration about corruption at

                   MCIJ.

               b. for inmate defendants to cormpt correctional officer and contract employees by

                   offering them money and other things of value in exchange for smuggling

                   contraband into MCIJ and transporting illegal contraband within MCIJ; and to

                  enrich themselves by trafficking in items prohibited by the prison, i.e.

                  contraband including narcotics, cell phones, tobacco, and unauthorized flash

                  drives.

               c. For all defendants to violate the legitimate purposes of MCIJ to further their

                  illegal scheme and create a culture of corruption and lawlessness inside the

                  prison that would allow them to continue their criminal activity and expand

                  the defendants' criminal operations.

                                         The Defendants

       Correctional Officers, Employees, and Contractors

       8.     The CO, employee, and contractor defendants abused their positions of trust as

sworn officers and contractors of DPSCS by trafficking contraband, including narcotics, cell

phones, and tobacco, in exchange for bribes; engaging in sexual relations with the inmates; and

subverting the safe and proper administration of the prison by, among other things, preventing

inmates from communicating with prison administration about corruption at MCIJ and retaliating

against inmates that sought to provide information to the prison administration about corruption

at MCIJ. The following defendants were COs, employees, or contractors assigned to MCIJ for



                                                 4
               Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 5 of 45



some or all of the time charged in this Indictment or smuggled contraband to inmates housed at

MCIJ for some or all of the time charged in this Indictment:

                  a.   OWEN NESMITH, Correctional Officer Lieutenant
                  b.   PATRICIA MCDANIEL, Correctional Dietary Officer
                  c.   JANEL GRIFFIN, Cort'ectional Officer
                  d.   ROBERT DOGGETT, Case Manager Employee
                  e.   RICKY MCNEELY, Contract Exterminator
                  f.   JOSEPH NW ANCHA, Contract Nurse

        Inmates

        9.       The inmate defendants cOlTUptedcorrectional officer and employees by offering

them money and other things of value in exchange for smuggling contraband into MCIJ and

transporting it within MClJ.    The inmate defendants enriched themselves by trafficking

contraband, including narcotics, cell phones, tobacco, and unauthorized flash drives to other

inmates. The following defendants were inmates housed at MClJ for some or all of the period

charged in this Indictment:

                  a.   COREY ALSTON, a/k/a "C"
                  b.   JERRARD BAZEMORE, a/k/a "Tic"
                  e.   IRVING HERNANDEZ, a/k/a "Irvin"
                  d.   TODD HOLLOWAY, a/k/a "J"
                  e.   SCHVEL MACK, a/k/a "\Veezy," a/k/a "L \Veezy,"
                  f.   LARNELL MEGGINSON, a/k/a "Julio"
                  g.   TA VON PRICE, a/k/a "Tay"

Facilitators

        IO.      The outside facilitator defendants participated in unlawful activities in furtherance

of thc cmployee, contractor, and inmates' purposes by procuring and transporting narcotics, cell

phoncs, and tobacco to employecs and paying bribes to employees and contractors to smuggle

the contraband items into MCIJ for distribution by inmates. The following defendants acted as

facilitators of the criminal activities of the employees, contractors, and inmates:

                                                    5
           Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 6 of 45



                a.   ALDON ALSTON
                h.   ASHLEY ALSTON
                e.   TYIRISHA JOHNSON
                d.   JAMIA LAWSON, a/k/a "Mia"
                e.   JERRELL MCNEILL, a/k/a "Rell"
                r.   LEKEAH PENDLETON, a/k/a "Keah"

                              Means and Methods or the Derendants

        I I.   Among the means and methods by whieh the defendants and others pursued their

illegal purposes were the following:

        12.    Defendants conspired to smuggle contraband including narcotics, cell phones,

tobacco, and unauthorized flash drives into the prison in order to enrich themselves and protect

and expand the defendants' criminal operation.

        13.    Defendant COs, employees, and contractors accepted or agreed to accept payments

from facilitators and/or inmates or engaged in sexual relations with inmates as consideration for

smuggling contraband into MCIJ.

        14.    Defendants conspired to traffic in narcotics within MCIJ including heroin,

fentanyl, cocaine, MDMA, commonly referred to as "molly," buprenorphine, commonly referred

to by trade name "Suboxone," a prescription opioid used to treat heroin addiction but abused by

inmates, marijuana and synthetic marijuana, commonly referred to as "K2," and other

contraband including cell phones and tobacco.

        15.    Defendants possessed contraband including narcotics, cell phones, tobacco, and

unauthorized flash drives inside and outside of the prison with the intent to distribute and sell

them in order to protect and expand the defendants' criminal operation.

       16.     lrunates acted as both wholesalers and retailers of contraband and in the process

made profits that far exceeded the profits that could be made by selling similar drugs on the



                                                  6
              Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 7 of 45



street. For example, defendant inmates could purchase Suboxone strips for approximately $10

each and sell them inside MCIJ for at least S50 each, a profit of more than 1,000 percent.

        17.      Defendant COs, employees, and contractors smuggled contraband into MClJ.

Although required to pass though screening, COs, employees, and contractors were able to hide

contraband on their persons including, in their hair, clothing, underwear and internally. Further,

COs, employees, and contractors took breaks during their shifts and returned to their cars to

retrieve contraband.

        18.     Inside the facility, defendant COs, employees, and contractors delivered

contraband to inmates in their cells; at the medical facility; in the kitchens during routine

deliveries; in private offices where inmates and staff interacted; and at pre-arranged "stash"

locations like the library, among other locations.

        19.     Inside the facility, defendant inmates who had jobs that allowed them to move

throughout the prison, commonly referred to as "working men," took orders for contraband from

inmates, provided orders to corrupt COs, employees, and contractors, and delivered contraband

to inmates.

        20.     Defendant COs had sexual relationships with defendant inmates. Defendant COs

exchanged sex for contraband.    [n addition, these sexual relationships facilitated the smuggling

and trafficking relationships between COs and inmates.

        21.     Inmates and facilitators paid COs, employees, and contractors for smuggled

contraband in cash, money orders, Green Dot cards, using PayPal, and other forms of electronic

payments. Inmate defendants were able to use contraband cell phones to pay COs, employees,

and contractors directly using Green Dot and PayPal from within MCIJ or had the assistance of




                                                     7
               Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 8 of 45



facilitators.   Inmate defendants also received payments from inmates for contraband through

PayPal and Green Dot, often with the assistance of facilitators.

         22.     Defendants used cell phones to communicate with one another and coordinate

contraband smuggling and trafficking activities. Defendant COs, employees, and contractors

also used cell phones for contraband smuggling purposes.

         23.     Defendant COs, employees, and contractors warned inmate defendants about

activities inside the prison so that inmates defendants could hide contraband or pass it to other

inmates. Defendants used and/or threatened violence to obtain contraband once it was smuggled

into the facility, to ensure that contraband that was paid for by an inmate was delivered to that

inmate, and to retaliate against inmates that provided information or attempted to provide

information to the prison administration about contraband smuggling activities or otherwise

intcrfered with their contraband trafficking activities.




                                                   8
           Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 9 of 45



                                    The Racketeering    Violation

        24.    Beginning at a date unknown to the Grand Jury, but at least by 2014, through on or

about the date of this Indictment, in the District of Maryland and elsewhere, the defendants,

                                     OWEN NESMITH,
                                  PATRICIA MCDANIEL,
                                      JANEL GRIFFIN,
                                    ROBERT DOGGETT,
                                     RICKY MCNEELY,
                                   JOSEPH NWANCHA,
                               COREY ALSTON, a/kia "C,"
                           JERRARD BAZEMORE, a/kia "Tic,"
                           IRVING HERNANDEZ, a/kia "Irvin,"
                              TODD HOLLOWAY, a/kia "J,"
                      SCHVEL MACK, a/kia "'Veezy," a/kia "L Weezy,"
                          LARNELL MEGGINSON, a/kia "Julio,"
                                T AVON PRICE, a/kia "Tay"
                                     ALDON ALSTON,
                                     ASHLEY ALSTON,
                                   TYIRISHA JOHNSON,
                              JAMIA LAWSON, a/kia "Mia,"
                          JERRELL MCNEILL, a/kia "Rell," and
                           LEKEAH PENDLETON, a/kia "Keah"

each being a person employed by and associated with MCIJ, an enterprise whieh engaged in, and

the activities of which affected, interstate and foreign commerce, unlawfully and knowingly

conducted and participated, directly and indirectly, in the conduct of the affairs of that enterprise

through a pattern of racketcering activity.




                                                  9
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 10 of 45



                               The Pattern of Racketeering         Activih'

        25.    The pattern of racketeering activity as defined in Title IS, United States Code,

Sections 1961(I) and 1961(5), consisted of the following acts:

                a. DEFENDANT        OWEN NESMITH

                                    RACKETEERING ACT ONE
                                       (Bribery Conspiracy)

        Beginning at a date unknown to the Grand Jury, but at least by 2014, to in or about

January 201S, in the District of Maryland, then-Lieutenant OWEN NESMITH,                the Defendant,

as an employee of the State of Maryland, did knowingly, intentionally, and unlawfully combine,

conspire, confederate, and agree, with others known and unknown to the Grand Jury, to

wrongfully demand and receive a bribe, fee, and reward to influence the performance of the

official duties of the Defendant, and neglect and fail to perfoffil the official duties of the

Defendant.

        In violation of MD. CODE ANN., Crim. L.         S   1-203 and   S 9-201.
                                 RACKETEERING ACT TWO
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

        Beginning at a date unknown to the Grand Jury, but at least by 2014, to in or about

January 20 IS, in the District of Maryland, the Defendant, OWEN NESMITH,               did knowingly,

intentionally, and unlawfully, combine, conspire, confederate, and agree with others known and

unknown to the Grand Jury to violate 21 U.S.c.      S S41(a)(I),    to wit, to distribute and possess with

intent to distribute a detectable amount ofbuprenorphine,       also known as Suboxone, a Schedule

III controlled substance; and a quantity or mixture of a substance containing a




                                                   10
             Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 11 of 45



detectable amount of synthetic cannabinoid, also known as a K2, a Schedule I controlled

substance.

       In violation of 2 I V.S.c.   S 846.
                 b. DEFENDANT PATRICIA MCDANIEL

                                    RACKETEERING ACT THREE
                                        (Bribery Conspiracy)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about

October 2017, in the District of Maryland, the Defendant, PATRICIA MCDANIEL, as an

employee of the State of Maryland, did knowingly, intentionally, and unlawfully combine,

conspire, confederate, and agree, with others known and unknown to the Grand Jury, to

wrongfully demand and receive a bribe, fcc, and reward to influence the performance of the

official duties of the Defendant, and neglect and fail to perfonn the official duties of the

Defendant.

       In violation of MD. CODE ANN., Crim. L.         S   1-203 and   S 9-201.
                                RACKETEERING ACT FOVR
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about

September 201 7, in the District of Maryland, the Defendant, PATRICIA MCDANIEL, did

knowingly, intentionally, and unlawfully, combine, conspire, confederate, and agree with others

known and unknown to the Grand Jury, to violate 21 V.S.c.        S 841 (a)(l),    to wit, to distribute and

possess with intent to distribute a detectable amount ofbuprenorphine,        also known as Suboxone,

a Schedule III controlled substance; a quantity or mixture of a substance containing a detectable

amount of heroin, a Schedule I controlled substance; a quantity or mixture of a substance

containing a detectable amount of fentanyl, a Schedule II controlled substance; a quantity or



                                                  II
         Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 12 of 45



mixture of a substance containing a detectable amount of synthetic cannabinoid, also known as a

K2, also known as ADB-FUBINACA, a Schedule I controlled substance; a quantity or mixture

of a substance containing a detectable amount of Methylenedioxymethamphetamine,      also known

as molly, a Schedule I controlled substance.

       In violation of21 U.S.C.   S 846.
                                RACKETEERING ACT FIVE
                  (Possession with Intent to Distribute Controlled Substances)

       On or about September 17,2017, in the District of Maryland, the Defendant, PATRICIA

MCDANIEL, knowingly and intentionally possessed with intent to distribute a quantity of a

mixture or substance containing a detectable amount of heroin, a Schedule I controlled

substance; a quantity of a mixture or substance containing a detectable amount of fentanyl, a

Schedule II controlled substance; a detectable amount ofbuprenorphine,   also known as

Suboxone, a Schedule 1Il controlled substance; and a quantity or mixture of a substance

containing a detectable amount of synthetic cannabinoid, also known as a K2, also known as

ADB-FUBINACA, a Schedule I controlled substance.

       In violation of21 u.s.c.   S 841(a)(I)   and 18 U.S.c.   S 2.
               c. DEFENDANT JANEL GRIFFIN

                                   RACKETEERING ACT SIX
                                      (Bribery Conspiracy)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, JANEL GRIFFIN, as an

employee of the State of Maryland, did knowingly, intentionally, and unlawfully combine,

conspire, confederate, and agree, with others known and unknown to the Grand Jury, to

wrongfully demand and receive a bribe, fee, and reward to influence the perfomlance of the



                                                  12
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 13 of 45



official duties of the Defendant, and neglect and fail to perform the official duties of the

Defendant.

        In violation of MD. CODE ANN., Crim. L. 91-203 and 9 9-201.

                                RACKETEERING ACT SEVEN
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

        Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, JANEL GRIFFIN, did

knowingly, intentionally, and unlawfully, combine, conspire, confederate, and agree with others

known and unknown to the Grand Jury, to violate 21 U.S.C. 9 841(a)(I), to wit, to distribute and

possess with intent to distribute a detectable amount of buprenorphine, also known as Suboxone,

a Schedule III controlled substance; a quantity or mixture of a substance containing a detectable

amount of cocaine base, a Schedule II controlled substance; a quantity or mixture of a substance

containing a detectable amount of synthetic cannabinoid, also known as a K2, a Schedule I

controlled substance; a quantity or mixture of a substance containing a detectable amount of

oxycodone, also known as Percocet, a Schedule II controlled substance; a quantity or mixture of

a substance containing a detectable amount of Methylenedioxymethamphetamine,          also known as

molly, a Schedule I controlled substance.

        In violation of21 U.S.C. 9846.

               d. DEFENDANT        ROBERT DOGGETT

                                  RACKETEERING ACT EIGHT
                                      (Bribery Conspiracy)

        Beginning at a date unknown to the Grand Jury, but at least by 2016, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, ROBERT DOGGETT,           as an

employee of the State of Maryland, did knowingly, intentionally, and unlawfully combine,



                                                  13
            Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 14 of 45



conspire, confederate, and agree, with others known and unknown to the Grand Jury, to

wrongfully demand and receive a bribe, fee, and reward to influence the performance of the

official duties of the Defendant, and neglect and fail to perform the official duties of the

Defendant.

          In violation of MD. CODE ANN., Crim. L.          S   1-203 and   S 9-20 I.
                                       RACKETEERING ACT NINE
                                      (Money Laundering Conspiracy)

          Beginning at a date unknown to the Grand Jury, but at least by 2016, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, ROBERT DOGGETT, did

combine, conspire, and agree with other persons known and unknown to the Grand Jury to

commit offenses against the United States, to wit, money laundering in violation of 18 U.S.C.

S   I956(a)(l)(B)(i),   the elements of which are to knowingly conduct a financial transaction

affecting interstate and foreign commerce that involved the proceeds of a specified unlawful

activity, that is, bribery, in violation of MD. CODE ANN., Crim. L.            S   1-203 and    S 9-201,
knowing that the property involved in the transaction represented the proceeds of some form of

unlawful activity, that is bribery, in violation of MD. CODE ANN., Crim. L.               S    1-203 and   S 9-
201, and knowing that the transaction was designed in whole and in part to conceal and disguise

the nature, location, source, ownership, and control of the proceeds of specified unlawful

activity, that is bribery, in violation of MD. CODE ANN., Crim. L.             S   1-203 and   S 9-201.
          In violation of 18 U.S.c.   S   1956(h) and 18 U.S.C.    S 2.




                                                      14
             Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 15 of 45



                 e. DEFENDANT RICKY MCNEELY

                                 RACKETEERING ACT TEN
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

        Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about June

2017, in the District of Maryland, the Defendant, RICKY MCNEELY, did knowingly,

intentionally, and unlawfully, combine, conspire, confederate, and agree with others known and

unknown to thc Grand Jury, to violate 21 U.S.c.      S 84 I(a)(I),   to wit, to distribute and possess

with intent to distribute a quantity or mixture of a substance containing a detectable amount of

heroin, a Schedule I controlled substance; a detectable amount ofbuprenorphine,           also known as

Suboxone, a Schedule III controlled substance; quantity or mixture of a substance containing a

detectable amount of synthetic cannabinoid, also known as a K2, a Schedule I controlled

substance.

       In violation of21 U.S.c.    S 846.
                                RACKETEERING ACT ELEVEN
                    (Possession with Intent to Distribute a Controlled Substance)

       On or about June 19,2017, in the District of Maryland, the Defendant, RICKY

MCNEELY,        knowingly and intentionally possessed with intent to distribute a detectable amount

ofbuprenorphine,    also known as Suboxone, a Schedule III controlled substance.

       In violation of21 U.S.c.    S 841(a)(I)   and 18 U.S.C.   S 2.
                 f. DEFENDANT JOSEPH NW ANCHA

                               RACKETEERING ACT TWELVE
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about

December 2017, in the District of Maryland, thc Dcfendant, JOSEPH NW ANCHA, did

knowingly, intentionally, and unlawfully, combine, conspire, confederate, and agree with others


                                                   15
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 16 of 45



known and unknown to the Grand Jury, to violate 21 U.S.c.         S 841(a)(I),   to wit, to distribute and

possess with intent to distribute a detectable amount ofbuprenorphine,       also known as Suboxone,

a Schedule III controlled substance; a quantity or mixture of a substance containing a detectable

amount of heroin, a Schedule I controlled substance; a quantity or mixture of a substance

containing a detectable amount of cocaine base, a Schedule II controlled substance; a quantity or

mixture of a substance containing a detectable amount offentanyl, a Schedule II controlled

substance; a quantity or mixture of a substance containing a detectable amount of synthetic

cannabinoid, also known as a K2, a Schedule I controlled substance; a quantity or mixture of a

substance containing a detectable amount of oxycodone, also known as Percocet, a Schedule II

controlled substance; a quantity or mixture of a substance containing a detectable amount of

Methylenedioxymethamphetamine,        also known as molly, a Schedule I controlled substance.

       In violation of 21 U.S.c.   S 846.
                              RACKETEERING ACT THIRTEEN
                  (Possession with Intent to Distribute a Controlled Substance)

       On or about November 28, 2017, in the District of Maryland, the Defendant, JOSEPH

NW ANCHA, knowingly and intentionally possessed with intent to distribute a quantity or

mixture of a substance containing a detectable amount of synthetic cannabinoid, also known as

K2, also known as FUB-AMB, a Schedule I controlled substance.

       In violation of21 U.S.c.    S 841(a)(I)   and 18 U.S.c.   S 2.
                              RACKETEERING ACT FOURTEEN
                                  (Honest Services Fraud)

       Beginning at a date unknown to the Grand Jury, but at least by 2017 to on or about

November 28,2017, in the District of Maryland and elsewhere, the defendant, JOSEPH

N\VANCHA, did knowingly devise a scheme and artifice to defraud and deprive his employer,



                                                    16
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 17 of 45



Wexford Health Sources, Inc., as well as the Maryland Correctional Institute of Corrections at

Jessup ("MCIJ"), of their right to the honest and faithful services ofNWANCHA                  through

bribery and kickbacks and the concealment of material information relating to NWANCHA's

agreement to smuggle contraband into MCIJ, and for the purpose of executing that scheme to

defraud, did transmit and cause to be transmitted by means of wire communication in interstate

commerce, writings, signals, and sounds, to wit, funds wired to accounts controlled by

NW ANCHA in exchange for contraband smuggling.

       In violation of 18 U.S.C.   SS   1343 and 1346.

               g. DEFENDANT        COREY ALSTON, a/k1a "C"

                                RACKETEERING ACT FIFTEEN
                                    (Bribery Conspiracy)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, COREY ALSTON, a/k1a

"C," did knowingly, intentionally, and unlawfully combine, conspire, confederate, and agree,

with others known and unknown to the Grand Jury, to bribe a public employee to influence the

public employee in the performance of an official duty of the public employee and to neglect and

fail to perform the official duties of the public employee.

       In violation of MD. CODE ANN., Crim. L.           S   1-203 and   S 9-201.
                               RACKETEERING ACT SIXTEEN
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

       Begitming at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, COREY ALSTON, a/k1a/

"C," did knowingly, intentionally, and unlawfully, combine, conspire, confederate, and agree

with others known and unknown to the Grand Jury, to violate 21 U.S.C.               S 841 (a)(I),   to wit, to



                                                  17
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 18 of 45



distribute and possess with intent to distribute a detectable amount of buprenorphine, also known

as Suboxone, a Schedule III controlled substance; a quantity or mixture of a substance containing

a detectable amount of cocaine base, a Schedule II controlled substance; a quantity or mixture of

a substance containing a detectable amount of synthetic cannabinoid, also known as a K2, a

Schedule I controlled substance; a quantity or mixture of a substance containing a detectable

amount of oxyeodone, also known as Percocet, a Schedule II controlled substance; a quantity or

mixture of a substance containing a detectable amount of Methylenedioxymethamphetamine,         also

known as molly, a Schedule I controlled substance.

       In violation of21 U.S.c.   S 846.
               h. DEFENDANT .JERRARD I,lAZEMORE, a/kla "Tic"

                              RACKETEERING ACT SEVENTEEN
                                    (Bribery Conspiracy)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, JERRARD BAZEMORE,

a/kla "Tic," did knowingly, intentionally, and unlawfully combine, conspire, confederate, and

agree, with others known and unknown to the Grand Jury, to bribe a public employee to

influence the public employee in the performance of an official duty of the public employee and

to neglect and fail to perform the official duties of the employee.

       In violation of MD. CODE ANN., Crim. L.         S   1-203 and   S 9-201.
                              RACKETEERING ACT EIGHTEEN
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, JERRARD BAZEMORE, a/kla "Tic," the

Defendant, did knowingly, intentionally, and unlawfully, combine, conspire, confederate, and



                                                  18
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 19 of 45



agree with others known and unknown to the Grand Jury, to violate 21 U.S.C.      S 841(a)(1),   to

wit, to distribute and possess with intent to distribute a detectable amount ofbuprenorphine,        also

known as Suboxone, a Schedule III controlled substance; a quantity or mixture of a substance

containing a detectable amount of heroin, a Schedule I controlled substance; a quantity or

mixture of a substance containing a detectable amount of fentanyl, a Schedule II controlled

substance; a quantity or mixture of a substance containing a detectable amount of synthetic

cannabinoid, also known as a K2, a Schedule I controlled substance.

       In violation of 21 U.S.c.   S 846.
               I.   DEFENDANT IRVING HERNANDEZ, a/k/a "Irvin"

                              RACKETEERING ACT NINETEEN
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to on or about

November 28, 2017, in the District of Maryland, the Defendant, IRVING HERNANDEZ, a/k/a

"Irvin," did knowingly, intentionally, and unlawfully, combine, conspire, confederate, and agree

with others known and unknown to the Grand Jury, to violate 21 U.S.c.     S 841 (a)(1),   to wit, to

distribute and possess with intent to distribute a detectable amount ofbuprenorphine,     also known

as Suboxone, a Schedule III controlled substance; a quantity or mixture of a substance containing

a detectable amount of cocaine base, a Schedule II controlled substance; a quantity or mixture of

a substance containing a detectable amount of synthetic cannabinoid, also known as a K2, a

Schedule I controlled substance; a quantity or mixture of a substance containing a detectable

amount of oxycodone, also known as Percocet, a Schedule II controlled substance.

       In violation of21 U.S.C.    S 846.




                                                 19
         Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 20 of 45



                               RACKETEERING ACT TWENTY
                                   (Honest Services Fraud)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, in the District of

Maryland and elsewhere, the defendant, IRVING HERNANDEZ, a/kla "Irvin," did knowingly

devise and intend to devise a scheme and artifice to defraud and deprive Wexford Health

Sources, Ine., as well as the Maryland Correctional Institute of Corrections at Jessup ("MCIJ"),

of the right to the honest and faithful services of JOSEPH NWANCHA through bribery and

kickbacks and the coneealment of material information relating to NWANCHA's agreement to

smuggle contraband into MClJ, and for the purpose of executing that scheme to defraud, did

transmit and cause to be transmitted by means of wire communication in interstate commerce,

writings, signals, and sounds, to wit, funds wired to accounts controlled by NW ANCHA in

exchange for contraband smuggling.

       In violation of 18 U.S.C.   SS   1343 and 1346, and 18 U.S.c.   S 2.
              J. DEFENDANT TODD HOLLOWAY, a/kla "J"

                           RACKETEERING ACT TWENTY ONE
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

       Beginning at a datc unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, TODD HOLLOWAY, a/kla

"J," did knowingly, intentionally, and unlawfully, combine, conspire, confederate, and agree

with others known and unknown to the Grand Jury, to distribute and possess with intent to

distribute a quantity or mixture of a substance containing a detectable amount of heroin, a

Schedule I controlled substance; a detectable amount ofbuprenorphine,         also known as

Suboxone, a Schedule III controlled substance; quantity or mixture of a substance containing a




                                                  20
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 21 of 45



detectable amount of synthetic cannabinoid, also known as a K2, a Schedule I controlled

substance, as defined in Title 21, United States Code, Section 841(a)(I).

        In violation of21 U.S.c.   S 846.
                           RACKETEERING ACT TWENTY TWO
             (Attempted Possession with Intent to Distribute a Controlled Substance)

       On or about June 19,2017, in the District of Maryland, the Defendant, TODD

HOLLOW AY, knowingly and intentionally attempted to possess with intent to distribute a

detectable amount of buprcnorphine, also known as Suboxone, a Schedule III controlled

substance, as defined in Title 21, United States Code, Section 841(a)(I).

       In violation of21 U.S.c.    S 846 and     18 U.S.C.   S 2.
               k. DEFENDANT         SCHVEL MACK, a/k/a "Weezy," a/k/a "L Weezy"

                           RACKETEERING ACT TWENTY THREE
                                  (Honest Services Fraud)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, in the District of

Maryland and elsewhere, the defendant, SCHVEL MACK, a/k/a "L Weezy," did knowingly

devise and intend to devise a scheme and artifice to defraud and deprive Wexford Health

Sources, Inc., as well as the Maryland Correctional Institute of Corrections at Jessup ("MClJ"),

of the right to the honest and faithful services of JOSEPH NWANCHA through bribery and

kickbacks and the concealment of material infonnation relating to N\VANCHA's           agreement to

smuggle contraband into MClJ, and for the purpose of executing that scheme to defraud, did

transmit and cause to be transmitted by means of wire communication in interstate commerce,

writings, signals, and sounds, to wit, funds wired to accounts controlled by NWANCIIA in

exchange for contraband smuggling.

              In violation of 18 U.S.C.     SS   1343 and 1346, and 18 U.S.C.   S 2.


                                                     21
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 22 of 45



                           RACKETEERING ACT TWENTY FOUR
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

        Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, SCHVEL MACK, a/k/a

"\Veezy," a/kal "L Weezy," did knowingly, intentionally, and unlawfully, combine, conspire,

confederate, and a~,'Teewith others known and unknown to the Grand Jury, to violate 21 U.S.c.      S
841 (a) (I ), to wit, to distribute and possess with intent to distribute a detectable amount of

buprenorphine, also known as Suboxone, a Schedule III controlled substance; a quantity or

mixture of a substance containing a detectable amount of cocaine base, a Schedule II controlled

substance; a quantity or mixture of a substance containing a detectable amount of synthetic

cannabinoid, also known as a K2, a Schedule I controlled substance; a quantity or mixture of a

substance containing a detectable amount of oxycodone, also known as Percocet, a Schedule II

controlled substance; a quantity or mixture of a substance containing a detectable amount of

Methylenedioxymethamphetamine,        also known as molly.

        In violation of21 U.S.c.   S 846.
                I. LARNELL MEGGINSON,              a/kla "Julio"

                             RACKETEERING ACT TWENTY FIVE
                                    (Bribery Conspiracy)

        Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, LARNELL MEGGINSON,

a/kla "Julio," did knowingly, intentionally, and unlawfully combine, conspire, confederate, and

agree, with others known and unknown to the Grand Jury, to bribe a public employee to

influence the public employee in the perfomlance of an official duty of the public employee and




                                                   22
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 23 of 45



to neglect and fail to perform the official duties of the public employee.

        In violation of MD. CODE ANN., Crim. L.       S   1-203 and   S 9-201.
                            RACKETEERING ACT TWENTY SIX
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, LARNELL MEGGINSON,

a/kla "Julio," did knowingly, intentionally, and unlawfully, combine, conspire, confederate, and

agree with others known and unknown to the Grand Jury, to violate 21 U.S.c.      S 841 (a)(I),   to

wit, to distribute and possess with intent to distribute a detectable amount ofbuprenorphine,     also

known as Suboxone, a Schedule III controlled substance; a quantity or mixture of a substance

containing a detectable amount of heroin, a Schedule I controlled substance; a quantity or

mixture of a substance containing a detectable amount of fentanyl, a Schedule II controlled

substance; a quantity or mixture of a substance containing a detectable amount of synthetic

cannabinoid, also known as a K2, a Schedule I controlled substance; a quantity or mixture of a

substance containing a detectable amount of Methylenedioxymethamphetamine,         also known as

molly, a Schedule I controlled substance.

       In violation of 2 I U.S.c.   S 846.
               m.TAVON PRICE, a/kla "Tay"

                           RACKETEERING ACT TWENTY SEVEN
                                   (Bribery Conspiracy)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, T AVON PRICE, a/kla/

"Tay," did knowingly, intentionally, and unlawfully combine, conspire, confederate, and agree,

with others known and unknown to the Grand Jury, to bribe a public employee to influence the



                                                 23
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 24 of 45



public employee in the performance of an official duty of the public employee and to neglect and

fail to perform the official duties of the public employee.

       In violation of MD. CODE ANN., Crim. L. 91-203 and 9 9-201.

                          RACKETEERING ACT TWENTY EIGHT
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, TAVON PRICE, a/kla

"Tay," did knowingly, intentionally, and unlawfully, combine, conspire, confederate, and agree

with others known and unknown to the Grand Jury, to violate 21 V.S.C. 9 841 (a)(I), to wit, to

distribute and possess with intent to distribute a detectable amount ofbuprenorphine,   also known

as Suboxone, a Schedule III controlled substance; a quantity or mixture of a substance containing

a detectable amount of heroin, a Schedule I controlled substance; a quantity or mixture of a

substance containing a detectable amount of fentanyl, a Schedule II controlled substance; a

quantity or mixture of a substance containing a detectable amount of synthetic cannabinoid, also

known as a K2, a Schedule I controlled substance; a quantity or mixture of a substance

containing a detectable amount of Methylenedioxymethamphetamine,        also known as molly, a

Schedule I controlled substance.

       In violation of21 V.S.c. 9 846.

               n.   DEFENDANT ALDON ALSTON

                            RACKETEERING ACT TWENTY NINE
                                  (Honest Services Fraud)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, in the District of

Maryland and elsewhere, the defendant, ALDON ALSTON, did knowingly devise and intend to

devise a scheme and artifice to defraud and deprive Wexford Health Sources, Inc., as well as the



                                                 24
         Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 25 of 45



Maryland Correctional Institute ofCorrcctions     at Jessup ("MCIJ"), of the right to the honest and

faithful services of JOSEPH NW ANCHA through bribery and kickbacks and the concealment

of material information relating to NWANCHA's agreement to smuggle contraband into MCIJ,

and for the purpose of executing that scheme to defraud, did transmit and cause to be transmitted

by means of wire communication in interstate commerce, writings, signals, and sounds, to wit,

funds wired to accounts controlled by NW ANCHA in exchange for contraband smuggling.

       In violation of 18 U.S.C.   SS   1343 and 1346, and 18 U.S.C.   S 2.
                               RACKETEERING ACT THIRTY
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, ALDON ALSTON, did

knowingly, intentionally, and unlawfully, combine, conspire, confederate, and agree with others

known and unknown to the Grand Jury, to violate 21 U.S.c.      S 841(a)(I),    to wit, to distribute and

possess with intent to distribute a detectable amount ofbuprenorphine,        also known as Suboxone,

a Schedule 1Il controlled substance; a quantity or mixture of a substance containing a detectable

amount of cocaine base, a Schedule II controlled substance; a quantity or mixture of a substance

containing a detectable amount of synthetic cannabinoid, also known as a K2, a Schedule I

controlled substance; a quantity or mixture of a substance containing a detectable amount of

oxycodone, also known as Percocet, a Schedule II controlled substance; a quantity or mixture of

a substance containing a detectable amount of Methylenedioxymethamphetamine,             also known as

molly, a Schedule I controlled substance.

       In violation of 21 U.S.C.   S   846.




                                                  25
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 26 of 45



               o. DEFENDANT ASHLEY ALSTON

                             RACKETEERING ACT THIRTY ONE
                                   (Bribery Conspiracy)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, ASHLEY ALSTON, did

knowingly, intentionally, and unlawfully combine, conspire, confederate, and agree, with others

known and unknown to the Grand Jury, to bribe a public employee to influence the public

employee in the performance of an official duty of the public employee and to neglect and fail to

perform the official duties of the public employee.

       In violation of MD. CODE ANN., Crim. L.        S   1-203 and   S 9-201.
                            RACKETEERING ACT THIRTY TWO
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, ASHLEY ALSTON, the Defendant, did

knowingly, intentionally, and unlawfully, combine, conspire, confederate, and agree with others

known and unknown to the Grand Jury, to violate 21 U.S.c.       S 841 (a)(l),    to wit, to distribute and

possess with intent to distribute a detectable amount of buprenorphine, also known as Suboxone,

a Schedule 111controlled substance; a quantity or mixture of a substance containing a detectable

amount of cocaine base, a Schedule II controlled substance; a quantity or mixture of a substance

containing a detectable amount of synthetic cannabinoid, also known as a K2, a Schedule I

controlled substance; a quantity or mixture of a substance containing a detectable amount of

oxycodone, also known as Percocet, a Schedule II controlled substance; a quantity or mixture of




                                                 26
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 27 of 45



a substance containing a detectable amount of Methylenedioxymethamphetamine,                also known as

molly, a Schedule I controlled substance.

        In violation of21 U.S.c.   S 846.
               p. DEFENDANT TYIRISHA JOHNSON

                            RACKETEERING ACT THIRTY THREE
                                   (Bribery Conspiracy)

       Beginning at a date unknown to the Grand Jury, but at least by 201 7, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, TYIRISHA JOHNSON, did

knowingly, intentionally, and unlawfully combine, conspire, confederate, and agree, with others

known and unknown to the Grand Jury, to bribe a public employee to influence the public

employee in the performance of an official duty of the public employee and to neglect and fail to

perform the official duties of the public employee.

       In violation of MD. CODE ANN., Crim. L.        S   1-203 and   S 9-20 I.
                           RACKETEERING ACT THIRTY FOUR
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

        Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, TYIRISHA JOHNSON, the Defendant, did

knowingly, intentionally, and unlawfully, combine, conspire, confederate, and agree with others

known and unknown to the Grand Jury, to violate 21 U.S.C.       S 841(a)(l),      to wit, to distribute and

possess with intent to distribute a detectable amount ofbuprenorphine,       also known as Suboxone,

a Schedule III controlled substance; a quantity or mixture of a substance containing a detectable

amount of cocaine base, a Schedule II controlled substance; a quantity or mixture of a substance

containing a detectable amount of synthetic cannabinoid, also known as a K2, a Schedule I

controlled substance; a quantity or mixture of a substance containing a detectable amount of



                                                 27
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 28 of 45



oxycodone, also known as Percocet, a Schedule II controlled substance; a quantity or mixture of

a substance containing a detectable amount of Methylenedioxymethamphetamine,       also known as

molly, a Schedule I controlled substance.

       In violation of 2 J U.S.c.   S 846.
               q. DEFENDANT JAMIA LAWSON, a/k/a "Mia"

                             RACKETEERING ACT THIRTY FIVE
                                  (Honest Services Fraud)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to on or about

November 28,2017, in the District of Maryland and elsewhere, the defendant, JAMIA

LAWSON, a/k/a "Mia," did knowingly devise and intend to devise a scheme and artifice to

defraud and deprive Wexford Health Sources, Inc., as well as the Maryland Correctional Institute

of Corrections at Jessup ("MCIJ"), of their right to the honest and faithful services of JOSEPH

NW ANCHA through bribery and kickbacks and the concealment of material infonnation

relating to NW ANCIIA's agreement to smuggle contraband into MCIJ, and for the purpose of

executing that scheme to defraud, did transmit and cause to be transmitted by means of wire

communication in interstate commerce, writings, signals, and sounds, to wit, funds wired to

accounts controlled by NW ANCHA in exchange for contraband smuggling.

       In violation of 18 U.S.c.    SS   1343 and 1346, and 18 U.S.c.   S 2.
                             RACKETEERING ACT THIRTY SIX
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

       Beginning at a date unknown to thc Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, JAMIA LAWSON, a/k/a/ "Mia," the

Defendant, did knowingly, intentionally, and unlawfully, combine, conspire, confederate, and

agrec with others known and unknown to the Grand Jury, to violate 21 U.S.c.    S 841(a)(I),   to



                                                   28
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 29 of 45



wit, to distribute and possess with intent to distribute a detectable amount of buprenorphine, also

known as Suboxone, a Schedule III controlled substance; a quantity or mixture ofa substance

containing a detectable amount of cocaine base, a Schedule II controlled substance; a quantity or

mixture of a substance containing a detectable amount of synthetic cannabinoid, also known as a

K2, a Schedule I controlled substance; a quantity or mixture of a substance containing a

detectable amount of oxycodone, also known as Percocet, a Schedule II controlled substance; a

quantity or mixture of a substance containing a detectable amount of

Methylenedioxymethamphetamine,         also known as molly, a Schedule I controlled substance.

        In violation of 21 U.S.C.   S 846.
               r. DEFENDANT         JERRELL MCNEILL,            a/k/a "Rell"

                            RACKETEERING ACT THIRTY SEVEN
                                   (Bribery Conspiracy)

        Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, JERRELL MCNEILL,

a/k/a "Rell," did knowingly, intentionally, and unlawfully combine, conspire, confederate, and

agree, with others known and unknown to the Grand Jury, to bribe a public employee to

influence the public employee in the perfonnance of an official duty of the public employee and

to neglect and fail to perfonn the official duties of the public employee.

        In violation of MD. CODE ANN., Crim. L.        S   1-203 and   S 9-201.
                           RACKETEERING ACT THIRTY EIGHT
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

        Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, JERRELL MCNEILL,

a/k/a/ "Rell," did knowingly, intentionally, and unlawfully, combine, conspire, confederate, and



                                                  29
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 30 of 45



agree with others known and unknown to the Grand Jury, to violate 21 U.S.c. ~ 841(a)(l), to

wit, to distribute and possess with intent to distribute a detectable amount of buprenorphine, also

known as Suboxone, a Schedule III controlled substance; a quantity or mixture of a substance

containing a detectable amount of heroin, a Schedule I controlled substance; a quantity or

mixture of a substance containing a detectable amount of fentanyl, a Schedule II controlled

substance; a quantity or mixture of a substance containing a detectable amount of synthetic

cannabinoid, also known as a K2, a Schedule I controlled substance; a quantity or mixture of a

substance containing a detectable amount of Methylenedioxymethamphetamine,         also known as

molly, a Schedule I controlled substance.

       In violation of21 U.S.C.   S 846.
               s. DEFENDANT LEKEAH PENDLETON, a/kla "Keah"

                              RACKETEERING ACT FORTY ONE
                                    (Bribery Conspiracy)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, LEKEAH PENDLETON,

a/kla "Keah", did knowingly, intentionally, and unlawfully combine, conspire, confederate, and

agree, with others known and unknown to the Grand J my, to bribe a public employee to

influence the public employee in the perfonnance of an official duty of the public employee and

to neglect and fail to perform the official duties of the public employee.

       In violation of MD. CODE ANN., Crim. L. ~ 1-203 and         S 9-201.
                             RACKETEERING ACT FORTY TWO
     (Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

       Beginning at a date unknown to the Grand Jury, but at least by 2017, to in or about the

date of this Indictment, in the District of Maryland, the Defendant, LEKEAH PENDLETON,



                                                 30
         Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 31 of 45



a/k/a "Kcah," did knowingly, intentionally, and unlawfully, combine, conspire, confederate, and

agree with others known and unknown to the Grand Jury, to violate 21 U.S.C. ~ 841 (a)(I), to

wit, to distribute and possess with intent to distribute a detectable amount ofbuprenorphine,   also

known as Suboxone, a Schedule III controlled substance; a quantity or mixture of a substance

containing a detectable amount of heroin, a Schedule I controlled substance; a quantity or

mixture of a substance containing a detectable amount of fentanyl, a Schedule II controlled

substance; a quantity or mixture of a substance containing a detectable amount of synthetic

cannabinoid, also known as a K2, a Schedule I controlled substance; a quantity or mixture of a

substance containing a detectable amount of Methylenedioxymethamphetamine,         also known as

molly, a Schedule I controlled substance.

       In violation of21 U.S.c. ~ 846.




                                                 31
             Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 32 of 45



                                          COUNT TWO
  (Conspiracy     to Distribute and Possess with Intent to Distribute Controlled        Substances)

       The Grand Jury for the District of Maryland further charges that:

        I.       Paragraphs 1 through 23 of Count One of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

       2.        Beginning at a date unknown to the Grand Jury, but at least by 2017, through on

or about the date of this Indictment, in the District of Maryland and elsewhere, the defendants,

                                  PATRICIA MCDANIEL,
                             JERRARD BAZEMORE, a/k/a "Tic,"
                            LARNELL MEGGINSON, a/k/a "Julio,"
                                 TAVON PRICE, a/k/a "Tay"
                              JERRELL MCNEILL, a/k/a "Rell,"
                                    INDIA PARKER, and
                            LEKEAH PENDLETON, a/k/a "Keah,"

did knowingly and willfully combine, conspire, confederate, and agree with each other and with

others known and unknown to the Grand Jury to violate 21 U.S.c.     S 841 (a)( I),   to wit, to

distribute and possess with intent to distribute a detectable amount ofbuprenorphine,       also known

as Suboxone, a Schedule III controlled substance; a quantity or mixture of a substance containing

a detectable amount of heroin, a Schedule I controlled substance; a quantity or mixture of a

substance containing a detectable amount of fentanyl, a Schedule 1Icontrolled substance; a

quantity or mixture of a substance containing a detectable amount of synthetic cannabinoid, also

known as a K2, a Schedule I controlled substance.

       In violation of21 U.S.C.   S 846.




                                                 32
             Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 33 of 45



                                        COUNT THREF:
   (Conspiracy    to Distribute and Possess with Intent to Distrihute Controlled      Substances)

       The Grand Jury for the District of Maryland further charges that:

        I.       Paragraphs I through 23 of Count One of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

       2.        Beginning at a date unknown to the Grand Jury, but at least by 2017, through on

or about the date of this Indictment, in the District of Maryland and elsewhere, the defendants,

                                   JANEL GRIFFIN,
                                 JOSEPH NW ANCHA,
                               COREY ALSTON, a/kJa "C,"
                           IRVING HERNANDEZ, a/kJa "Irvin,"
                       SCHVEL MACK a/kJa "Weezy," a/kJa "L Weezy,"
                                   ALDON ALSTON,
                                  ASHLEY ALSTON,
                            JAMIA LAWSON, a/kJa "Mia," and
                                 TYIRISHA JOHNSON,

did knowingly and willfully combine, conspire, confederate, and agree with each other and with

others known and unknown to the Grand Jury to violate 21 U.S.C.     S 841(a)(1),   to wit, to

distribute and possess with intent to distribute a detectable amount of buprenorphine, also known

as Suboxone, a Schedule III controlled substance; a quantity or mixture of a substance containing

a detectable amount of cocaine base, a Schedule II controlled substance; a quantity or mixture of

a substance containing a detectable amount of synthetic cannabinoid, also known as a K2, a

Schedule I controlled substance; a quantity or mixture of a substance containing a detectable

amount of oxycodone, also known as Percocet, a Schedule II controlled substance; a quantity or

mixture of a substance containing a detectable amount of Methylenedioxymethamphetamine,

also known as molly, a Schedule I controlled substance.

       In violation of21 U.S.c.   S 846.


                                                33
             Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 34 of 45



                                           COUNT FOUR
   (Conspiracy    to Distribute   and Possess with Intent to Distribute Controlled     Substances)

        The Grand Jury for the District of Maryland further charges that:

        3.       Paragraphs I through 23 of Count One of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

        4.       Beginning at a date unknown to the Grand Jury, but at least by 2017, through on

or about the date of this Indictment, in the District of Maryland and elsewhere, the defendants,

                                     RICKY MCNEELY, and
                                  TODD HOLLOWAY, a/k/a "J,"

did knowingly and willfully combine, conspire, confederate, and agree with each other and with

others known and unknown to the Grand Jury to violate 21 U.S.C.      S 841(a)(I),   to wit, to

distribute and possess with intent to distribute a detectable amount ofbuprenorphine,      also known

as Suboxone, a Schedule III controlled substance; quantity or mixture of a substance containing a

detectable amount of synthetic cannabinoid, also known as a K2, a Schedule I controlled

substance.

       In violation of21 U.S.c.     S 846.




                                                  34
             Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 35 of 45



                                          COUNT FIVE
                  (Possession with Intent to Distribute Controlled     Substances)

        The Grand Jury for the District of Maryland charges that:

        On or about June 19, 2017, in the District of Maryland, the defendant,

                                       RICKY MCNEELY,

knowingly and intentionally possessed with intent to distribute a mixture or substance containing

a detectable amount ofbuprenorphine,    also known as Suboxone, a Schedule 1Il controlled

substance.

       In violation of21 U.S.c.   S 841(a)(I)   and 18 U.S.C.   S 2.




                                                  35
             Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 36 of 45



                                          COVNTSIX
                  (Possession with Intent to Distribute   Controlled   Substances)

        The Grand Jury for the District of Maryland charges that:

        On or about September 17, 2017, in the District of Maryland, the defendant,

                                     PATRICIA      MCDANIEL,

knowingly and intentionally possessed with intent to distribute a quantity of a mixture or

substance containing a detectable amount of heroin, a Schedule I controlled substance; a quantity

or mixture of a containing a detectable amount of fentanyl, a Schedule II controlled substance; a

detectable amount ofbuprenorphine,     also known as Suboxone, a Schedule III controlled

substance; and a quantity or mixture of a containing a detectable amount of synthetic

cannabinoid, also known as K2, also known as ADB-FUBINACA, a Schedule I controlled

substance.

       In violation of21   u.s.c. 9 84I(a)(1)   and 18 u.s.c.   9 2.




                                                  36
         Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 37 of 45



                                        COUNT SEVEN
                 (Possession with Intent to Distribute Controlled Substances)

       The Grand Jury for the District of Maryland charges that:

       On or about November 28,2017, in the District of Maryland, the defendant,

                                     JOSEPH NWANCHA,

knowingly and intentionally attempted possessed with intent to distribute a quantity or mixture

of a substance containing a detectable amount of synthetic cannabinoid, also known as K2, also

known as FUB-AMB, a Schedule I controlled substance.

       In violation of21 U.S.C.   S 841(a)(I)   and 18   u.s.c. S 2.




                                                  37
             Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 38 of 45



                                             COUNT EIGHT
                           (Deprivation of Rights under Color of Law)

       The Grand Jury for the District of Maryland further charges that:

        I.       Paragraphs I through 23 of Count One of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

       2.        [n or about February 2005, in the District of Maryland, the defendant,

                                         OWEN NESMITH,

while acting under color oflaw, willfully deprived Inmate #1 of the right, secured and protected

by the Constitution and laws of the United States, to be free from cruel and unusual punishment,

which includes the right to be free from unwanted sexual assault by a corrections official.

Specifically, the Defendant, a correctional officer and lieutenant at the Maryland Correctional

Institute Jessup, did force Inmate #1 to perform oral sex on the Defendant by threatening and

placing Inmate #1 in fear that Inmate #1 would be subjected to death and serious bodily injury.

The acts constituting this offense include aggravated sex abuse and an attempt to commit

aggravated sex abuse.

       [n violation of I 8 U.S.c.   S 242.




                                                 38
            Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 39 of 45



                                        COUNT NINE
                          (Deprivation of Rights under Color of Law)

       The Grand Jury for the District of Maryland further charges that:

       3.       Paragraphs I through 23 of Count One of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

       4.       On or about July 22, 2015, in the District of Maryland, the defendant,


                                        OWEN NESMITH,

while acting under color oflaw, willfully deprived Inmate #2 of the right, secured and protected

by the Constitution and laws of the United States, to be free from cruel and unusual punishment,

which includes the right to be free from unwanted sexual assault by a corrections official.

Specifically, the defendant, a correctional officer and lieutenant at the Maryland Correctional

Institute Jessup, did grab Inmate #2's genitalia without his consent.

       In violation of 18 U.S.C.   S 242.




                                                 39
             Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 40 of 45



                                             COUNT TEN
                           (Deprivation     of Rights under Color of Law)

        I.       Paragraphs 1 through 23 of Count One of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

       2.        In or about December 2017, in the District of Maryland, the defendant,

                                          OWEN NESMITH

while acting under color oflaw will fully deprived Inmate #3 of the right, secured and protected

by the Constitution and laws of the United States, to be free from cruel and unusual punishment,

which includes the right to be free from unwanted sexual assault by a corrections official.

Specifically, the defendant, a correctional officer and lieutenant at the Maryland Correctional

Institute Jessup, did grab Inmate #3's genitalia without his consent and did coerce Inmate #3 to

allow the defendant to perfom1 oral sex by threatening to ensure that Inmate #3 would not

receive parole and by threatening to falsely allege that Inmate #3 assaulted the Defendant if

Inmate #3 did not comply with the demand for oral sex.

       In violation of 18 U.S.c.   S 242.




                                                  40
          Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 41 of 45



                                           COUNT ELEVEN
                                           (False Statements)

       The Grand Jury for the District of Maryland charges that:

        On or about October 12, 2018, in the District of Maryland, the defendant,

                                          OWEN NESMITH,

in a matter within the jurisdiction of the Federal Bureau of Investigation, an agency of the

executive branch of the government of the United States, knowingly and willfully made a

materially false, fictitious and fraudulent statement and representation, in that he falsely claimed

(a) that he never brought drugs into the prison; (b) that he never sold drugs; and (c) that he had

never had any inappropriate relationships or sexual contact with any inmates while he was at

MCIJ

       In violation of 18 U.S.c.   g   1001(a)(2).




                                                     41
             Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 42 of 45



                                           FORFEITURE

                                          RICO Forfeiture

        I.       Pursuant to Title 18, United States Code, Section 1963, upon conviction of an

offense in violation of Title 18, United States Code, Section 1962, the defendants

                                    OWEN NESMITH,
                                 PATRICIA MCDANIEL,
                                    JANEL GRIFFIN,
                                  ROBERT DOGGETT,
                                   RICKY MCNEELY,
                                  JOSEPH NW ANCHA,
                               COREY ALSTON, a/kla "C,"
                           JERRARD BAZEMORE, a/kla "Tic,"
                           IRVING HERNANDEZ, a/kla "Irvin,"
                              TODD HOLLOW AY, a/kla "J,"
                      SCHVEL MACK, a/kla "Weezy," a/kla "L \Veezy,"
                          LARNELL MEGGINSON, a/kla "Julio,"
                               TAVON PRICE, a/kla "Tay"
                                    ALDON ALSTON,
                                   ASHLEY ALSTON,
                                 TYIRISHA JOHNSON,
                              JAMIA LAWSON, a/kla "Mia,"
                          JERRELL MCNEILL, a/kla "Rell," and
                           LEKEAII PENDLETON a/kla "Kcah,"

shall forfeit to the United States of America:

        a.      any interest acquired or maintained in violation of section 1962;

        b.      any interest in, security of, claim against, or property or contractual right of any
                kind affording a source of influence over, any enterprise which the defendants
                established, operated, controlled, conducted, or participated in the conduct of, in
                violation of section 1962; and

        c.      any property constituting, or derived from, any proceeds obtained, directly or
                indirectly, from racketeering activity or unlawful debt collection in violation of
                1962.




                                                 42
              Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 43 of 45



         2.       The interests of the defendant subject to forfeiture to the United States pursuant to

18 U.S.c. ~ I963(a)(1), (a)(2), and (a)(3), include, but are not limited to a sum of money

representing the amount of the gross proceeds received by the defendants derived from

racketeering activity as alleged in this Superseding Indictment.

                                       Drug Trafficking Forfeiture

         3.       Pursuant to 21 U.S.c. ~ 853, upon the conviction of an offense in violation of21

U.S.c.   SS 841 or 846,   the defendants,

                                   PATRICIA MCDANIEL,
                                       JANEL GRIFFIN,
                                      RICKY MCNEELY,
                                    .IOSEPH NWANCHA,
                                 COREY ALSTON, a/k/a "C,"
                             JERRARD BAZEMORE, a/k/a "Tic,"
                             IRVING HERNANDEZ, a/k/a "Irvin,"
                                TODD HOLLOW AY, a/k/a "J,"
                        SCHVEL MACK, a/k/a "Weezy," a/k/a "L Weezy,"
                            LARNELL MEGGINSON, a/k/a "Julio,"
                                 T AVON PRI CE, a/k/a "Tay"
                                       ALDON ALSTON,
                                      ASHLEY ALSTON,
                                    TYIRISHA JOHNSON,
                                JAMIA LAWSON, a/k/a "Mia,"
                              JERRELL MCNEILL, a/k/a "Rell,"
                                     INDIA PARKER, and
                            LEKEAH PENDLETON, a/k/a "Keah,"

shall forfeit to the United States:

         a.       Any property constituting, or derived from, any proceeds obtained directly or
                  indirectly as the result of the offense; and

         b.       Any property used or intended to be used, in any manner or part, to commit, or to
                  facilitate the commission of, such offense.

         4.       Such property shall include, but not be limited to, a sum of money equal to the

proceeds obtained, directly or indirectly, as the result of the violations of21 U.S.c.   S 846.   as

                                                   43
            Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 44 of 45



charged in Count Two of this Superseding Indictment, and all interest and proceeds traceable

thereto, representing the amount of proceeds obtained as a result of the conspiracy to violate the

Controlled Substances Act.

Substitute Assets

       5.          Ifany of the property described above, as a result of any act or omission of the

defendants:

              d. cannot be located upon the exercise of due diligence;

              e. has been transferred or sold to, or deposited with, a third party;

              f.   has been placed beyond the jurisdiction of the court;

              g. has been substantially diminished in value; or

              h. has been commingled with other property that cannot be divided without

                   difficulty;

the United States shall be entitled to forfeiture of substitute property pursuant to 21 U.S.c.

S 853(P)   and 18 U.S.c.     S   I963(m), as incorporated by 28 U.S.c.   S 2461(c).

21 U.S.c.     S 853
18 U.S.c.     S 1963
28 U.S.C.     S 2461(c)
18 U.S.c.     S 924(d)




                                                      44
       Case 1:19-cr-00158-PX Document 1 Filed 03/28/19 Page 45 of 45



                                  !:~?~t/L7~
                                  UNITED STATES ATTORNEY

A TRUE BILL:

                                   SIGN/tTURE REDACTED
                                 ~;son




                                    45
